Journal Entries (1836): Journal 3: (1) Subpoena ordered issued *p. 131; (2) rule to plead, answer, or demur *p. 132.
Papers in File: (i) Bill of complaint; (2) writ of subpoena and acceptance of service; (3) answer; *161(4) replication; (5) draft of rule to take testimony; (6) notice of intention to take testimony, proof of service; (7) deposition of Leonard Weed; (8) deposition of Benjamin Phelps; (9) motion to extend rule to take testimony; (10) draft of rule extending time to take testimony; (11) stipulation re deed to be read in evidence; (12) stipulation to extend time for closing proofs; (13) testimony of Washington Watkins and William Shaw; (14) stipulation for amendment of bill and for appointment of guardian ad litem; (1 j) petition for appointment of guardian ad litem; (16) draft of order appointing guardian ad litem, etc.
Chancery Case 231 of 1836.